Cobb, P. J.
A sale in its broadest sense comprehends any contract for the transfer of property from one person to another for a valuable consideration. Century Dictionary; Cain v. Ligon, 71 Ga. 694. It is often used in a more limited sense as embracing only those contracts which are founded upon a money consideration. In an act prohibiting the sale of intoxicating liquors the word “sale” is to be construed in its broad and comprehensive sense, and therefore includes what is commonly known as barter and exchange. McGruder v. State, 83 Ga. 616(5); Griffin v. State, 115 Ga. 577(4); Paschal v. State, 84 Ga. 326. The word “sale” in the title authorized legislation upon the subject of barter.
The title of the bill indicates a purpose to provide legislation prohibiting the sale of intoxicating liquors upon the Island of St. Simons. This is sufficiently broad to authorize legislation reaching every part of that Island. That provision in the body of the act which in terms makes the provisions of the act applicable to rivers, *74creeks, and inlets, within the boundary line of the island, is therefore within the terms of the title. The title does not in terms refer to a penalty to be imposed for a violation of the provisions of the act. But the word “prohibit/'’ which appears in the title, is sufficiently broad to authorize legislation making penal the sale which is prohibited by the act. The law can not effectually prohibit an act unless some penalty is imposed for its violation. Without penalty there would be no effectual prohibition. Even though the title omits the usual words “and for other purposes,” a penalty for its violation is germane to the scheme of the act as indicated by its title, which is to prohibit the sale of liquors. In Sasser v. State, 99 Ga. 54, the title referred simply to prescribing the method of granting licenses for the sale of liquor, and increasing the fee for such licenses, and language of this character was not broad enough to embrace the subject of a penalty for the sale without a license.
The act did not contain two subject-matters. The subject-matter of the act was the prohibition of the sales of every nature and kind of intoxicating liquors upon all of the territory embraced within the limits of the island. The subject-matter of the act was thus single; and while it dealt with both sale and barter, and sales upon land and sales upon water, it was at last merely an act to prohibit the sale in all parts of the island.
The act under which the indictment was preferred was approved February 26, 1877, and the domestic-wine act Avas approved February 27, 1877. The domestic-wine act related merely to sales in quantities not less than one quart by manufacturers of wine made from grapes the product of vineyards in this State. If the passage of this general law had the effect to repeal any part of this local law for St. Simons Island, it eértainly did not repeal it in its entirety. If any part of the prior local act was repealed by the subsequent general law, only such part was repealed as is in irreconcilable conflict with the general law. The indictment was in the language of the local act, and was therefore a good indictment under that act. If upon the trial it should appear that the accused was a manufacturer of wine from grapes, within the terms of the domestic-wine act, and sold only the wine referred to in that act, and in the manner therein referred to, then the question as to whether the local act was repealed so as to authorize the sale of such wine might become material. But if it appeared that the accused sold intoxicating liquors *75of a character not referred to in the domestic-wine act, or if she sold domestic wine in quantities not authorized by that act, she could be properly convicted of a violation of the local act. The indictment was not subject to any of the objections set up in ihe demurrer.

Judgment affirmed.


AU the Justices concur.